EXHIBIT 10(m)






On behalf of Myers Industries, Inc., the undersigned hereby certifies that the
following Exhibit 10(m) is a fair and accurate English translation of the
Settlement between Allibert-Buckhorn Europe, SAS and Jean-Paul Lesage.


 

Myers Industries, Inc.

   

Dated: November 1, 2004

By: /s/ Kevin C. O'Neil







 

Vice President





SETTLEMENT



Between the undersigned:

Allibert Buckhorn Europe, whose registered office is 5 rue Montesquieu, Nanterre
(92018), represented by Mr Mohsen Eskandar, chairman,

And

Mr Jean-Paul Lesage, residing at rue des Acacias n 3, à Paris (75017)

ARTICLE 1 -- THE FACTS

Mr Lesage began working for Allibert Exploitation at Neuilly under a contract
dated 19 September 1976. He was transferred firstly to Allibert Manutention at
Courbevoie on 1 January 1985, then to Holding on 1 January 1988, then again to
Sommer Allibert on 1 January 1992.

On 1 February 1999, Mr Lesage's contract was taken over by Myers AE, SA, which
became Allibert Buckhorn Europe, SAS, on 1 July 2003.

In his last position, Mr Lesage was the Commercial Group Director for Allibert
Buckhorn Europe located at rue Montesquieu n 5, Nanterre (92000), grade 880,
status of executive under the collective bargaining agreement for the plastics
industry (Collective Nationale de la Plasturgie).

He received a monthly gross salary of EUR 14 615 plus an extra month, a monthly
supplementary international payment of EUR 4 500, a monthly car allowance of EUR
360, a results based bonus for which the amount had been fixed for 2003 (for
objectives 100% achieved) at EUR 136 000.

On 12 July 2004 during an meeting at Nanterre, Mr Lesage informed Mr Mohsen
Eskandar, chairman of Allibert Buckhorn Europe, of his complete disagreement
with the decision of 7 July 2004 to terminate his employment. He informed Mr
Eskandar that he would shortly send a registered letter officially recording his
opposition to this decision.


Mr Eskandar reminded him that this decision, which he was loathed to make, came
about after Mr Lesage had had several meetings, with both himself and Mr Stephen
Myers, including the preliminary meeting (l'entretien prealable) held on 29 June
2004.

The purpose of the 29 June meeting was to hear his explanations regarding his
refusal to respect the organisational decisions announced by Messrs Myers and
Orr during the European annual general meeting on 11 March 2004.

From March to June 2004 numerous discussions were had with Mr Myers, group
chairman and CEO, to show to Mr Lesage that this new organisation in Europe had
no repercussions for his status or the conditions under which he would carry out
his functions. These discussions did not succeed in putting an end to the
existing lack of understanding between the parties.

Finally on 16 June 2004, Mr Myers informed Mr Lesage by letter that he was
placing the matter in the hands of Mr Eskandar in an attempt to resolve the
dispute.

To this end Mr Eskandar arranged an preliminary meeting for 21 June 2004. Due to
a lack of response from Mr Lesage the meeting was postponed until 22 June 2004
when it did in fact take place.

During this meeting, Mr Lesage reiterated his criticism against the Group's
management, strongly denounced the decisions taken and confirmed his irrevocable
refusal to be ranked equally with Mr Eskandar, his former assistant.

Faced with this situation, Mr Eskandar started the procedure on 22 June 2004 by
sending Mr Lesage a letter calling him to a preliminary meeting (entretien
préalable).

The preliminary meeting took place on 29 June 2004 during which no reasonable
dialogue could be exchanged with Mr Lesage concerning his position. Mr Eskandar
pointed out to Mr Lesage that the company could not accept such behaviour from
one of it senior executives. Mr Lesage declared that he did not recognise Mr
Eskandar's authority to conduct the meeting in place of Mr Myers.

On 7 July 2004 Mr Eskandar sent a registered letter to Mr Lesage notifying him
of his dismissal for "repeated criticisms and systematic denouncements of the
Group's management and your direct superior", and the termination of his
contract on 6 November 2004.

ARTICLE 2 -- OBJECTION TO THE DISMISSAL

On 12 July 2004, after receiving the notice terminating his employment contract,
Mr Lesage contested the company's decision.

He contacted Mr Eskandar to arrange a meeting which took place that same day and
during which Mr Lesage outlined his arguments in support of his objection.



Mr Lesage declared that as soon as the change in the European organisation had
been confirmed he had approached his counsel to examine the situation. Clearly
the Group had not been aware of his rights concerning the legal procedure to be
followed when proposing a substantial change to an employment contract.

In a letter dated 2 April 2004 to Mr Myers he wrote:

"I am surprised that I was not consulted on any proposition to change my
employment contract before the decision was officially announced, when under
French law a formal procedure must be followed."

Mr Myers replied on 4 May 2004, confirming their meeting of 20 April 2004, not
addressing this legal point, or more precisely concluding that the change in
reporting structure: "would not bring about any notable change to your position
in the company"

In a letter dated 10 June 2004 to Mr Myers, Mr Lesage clearly informed him that
he was clearly facing a unilateral decision to change his contract, comparable
to:

"an abuse of power by the employer who is subject to the obligation to act in
good faith with respect to the employment contract"

Furthermore, and to illustrate that there was a real and serious change to his
prerogatives his new superior (Responsable hiérarchique) had advised him that he
would no longer attend the monthly meetings of the Management Committee or the
quarterly meetings of the European Committee held with all the subsidiaries.

In his capacity as the commercial group director, how could the company claim
that he would retain the same responsibilities if he was ousted from meetings
that were important and indispensable to the proper exercise of his functions?

Mr Eskandar pointed out that those meetings were not truly strategic, and that
he would have many other opportunities to work directly with his colleagues and
subsidiaries. He would therefore be able to fulfil his duties as he had done in
the past. He concluded by reaffirming that there had not been a substantial
change of a nature to require the use of this procedure.

Mr Lesage declared that on the basis of the procedure that had been followed so
far, he had been unfairly dismissed without just cause, and particularly with
disregard for the current law.

He referred Mr Eskandar to a judgment of the Cassation Sociale of 20 September
2004 concerning the criteria for determining if there has been a change in
contract that the employee has the right to refuse:

"It must be investigated on a case by case basi, to examine whether the
employee's remuneration and grade has been maintained, and if the degree to
which the employee is subject to the control of management has changed".



Mr Lesage specified that up until 11 March 2004 he reported to Mr John Orr based
in the US with Mr Eskandar as his assistant. After 11 March he reported to Mr
Eskandar based in France and had become, to some extent, his assistant.

Mr Eskandar declared that he maintained his position, taking the view that Mr
Lesage's behaviour in opposing the Group's decisions had been unacceptable and
had lead to concerns on behalf of his colleagues to the point of diminishing
their trust in the company. He confirmed the decision to dismiss Mr Lesage.

Mr Lesage concluded by characterising the measures taken against him as unfair
and his dismissal as illegal.

In addition to the harm (préjudice moral) resulting from this breach, after 28
years' service and aged 59, he declared that he refused to accept a dismissal
made outside employment law legislation. He stated that his lawyers had advised
him that he would be entitled to damages and interest for unfair dismissal equal
to:

       6 months' salary for dismissal without just cause
       24 months' salary for damages and interest for harm to his reputation
(préjudice moral)

Faced with such a demand, Mr Eskandar informed Mr Lesage that he intended to
limit the claim to within the boundaries of the law and conventions.

Mr Lesage invited Mr Askandar to contact a lawyer who could confirm to him the
validity of his claims considering his age and length of service. He remained
available to discuss the matter further with the company if appropriate.

Mr Eskandar and Mr Lesange met again on 13, 20 and 27 July 2004.

After discussions and negotiations aimed at avoiding regrettable litigation both
parties finally agreed to make concessions to put an end to their dispute by
agreeing to a settlement (accord transactionnel) under Articles 2044-2052 of the
Civil Code.

ARTICLE 3 -- CONCESSIONS BY ALLIBERT BUCKHORN EUROPE

In compensation for the harm suffered by Mr Lesage by the termination of his
employment contract Allibert Buckhorn Europe agrees to pay him a lump sum of EUR
500 000 (gross) for damages and interest representing 16 months' salary
(indemnité transactionnelle).

To be paid as follows:


 

- 220 000

on 5 November 2004

 

- 70 000

on 31 December 2005

 

- 70 000

on 31 December 2006

 

- 70 000

on 31 December 2007

 

- 70 000

on 31 December 2008


The employee's CSG and CRDS contributions are to be deducted from this sum.

The obligation to pay these damages and interest is irrevocable whatever events
may occur in the future, notably a change in the company's management or the
premature death of Mr Lesage, in which case his rights will be passed on to his
assignees.

ARTICLE 4 -- CONCESSIONS BY MR LESAGE

In return for the payment of this settlement and the carrying out by Allibert
Buckhorn Europe of its obligations referred to in Article 3, Mr Lesage declares
that:

       4.1. --he longer wishes to contest the grounds of his dismissal and that
he accepts the termination of his employment contract by Allibert Buckhorn
Europe as set out in the dismissal notice;

       4.2. --all his rights under his employment contract have been fulfilled
including his rights in respect of the termination of this contract and the
consequent settlement;

       4.3. -- he acknowledges that he has no further claims against Allibert
Buckhorn Europe or any other group company in any other country, on any other
basis or grounds whatsoever;

       4.4. -- he was granted a cooling-off period in which to obtain all the
legal advice necessary to enable him, with full knowledge of the facts, to
assess his rights and obligations arising out of or in connection with this
settlement.

ARTICLE 5 -- RECIPROCAL CONCESSIONS

Allibert Buckhorn Europe has decided to release Mr Lesage from his obligations
under the non-compete clause in his employment contract.

In consideration of which Mr Lesage discharges Allibert Buckhorn Europe from its
obligation to pay the sum provided for in this respect in his employment
contract.

ARTICLE 6 -- DECLARATIONS FROM MR LESAGE

Mr Lesage, by agreeing to this settlement:

       6.1 -- renounces, for himself and his assignees, under Article 1121 of
the Civil Code, all claims and compensation, or any recourse against the Myer
group companies for any reason whatsoever;

       6.2. -- declares that he waives his rights to bring any action or claim
against the company before any body or jurisdiction;



       6.3 -- acknowledges having been informed that the payment of this final
payment (solde de tout compte) would mean the unemployment agency would defer
the payment of any unemployment benefit in several parts:

       for paid holiday not taken
              for the indemnisation transactionnelle (currently limited to 75
days)
              for employees covered by the ASSEDIC (currently 8 days)

       6.4 -- agrees that the contributions payable by the employee on the
settlement amount will be calculated and deducted based on their nature and
amount as at the date this amount is paid.

The parties agree to keep the conditions under which Mr Lesage's employment
contract was terminated, and notably this settlement, absolutely confidential
vis-à-vis third parties.

The provisions of this settlement, governed by Articles 2044 2052 of the Civil
Code, should be taken as a whole and without which the parties would not have
made this agreement.

The parties undertake to not reveal this settlement nor its contents to any
third party, except if absolutely necessary vis-à-vis the tax authorities or
labour relations bodies, or if a party breaches any of their obligations under
this settlement.

As a consequence, this settlement definitively ends and settles all litigation
existing between the parties signatory to this document concerning the
termination of Mr Lesage's employment contract.





Signed at Nanterre on 27 July 2004

 

/s/ Mohsen Eskandar



Mohsen ESKANDAR






Read and approved, I irrevocably give my agreement to this settlement and waive
all my rights and claims in consideration to the payment of Euros 500,000 gross.






/s/ Jean-Paul Lesage



Jean-Paul LESAGE